CLD-290                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-1741
                                       ___________

                             IN RE: ALTON D. BROWN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-07-cv-03771)
                      ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      June 26, 2014
                Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                               (Opinion filed: July 2, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Pro se litigant Alton Brown has filed a petition for a writ of mandamus, requesting

that we order the District Judge to recuse. For the reasons set forth below, we will deny

the petition.

       Brown filed the underlying case in September 2007, and it has developed a

protracted history. With respect to the particular petition at bar, Brown alleges that the

District Judge is involved in a wide-ranging conspiracy with lawyers, corrections

officials, and other judges “to deny him due process and equal protection of the laws.”
He also claims more generally that the District Judge is biased and prejudiced against

him. Brown filed a motion for recusal in February 2014, which the District Court denied.

He relies on 28 U.S.C. § 455 to support this petition for a writ of mandamus.1

       Mandamus is a drastic remedy that is available only in extraordinary situations.

See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976). To qualify for this exceptional

relief, a petitioner must prove that his right to issuance of the writ is clear and

indisputable. See id. at 403. Brown falls far short of this high bar.

       Brown’s petition implicates two related subsections of § 455, the statute

concerning recusal: subsection (a) requires recusal when a judge’s impartiality might

reasonably be questioned, and subsection (b) requires recusal when the judge has a

personal bias or prejudice concerning a party. Most of the acts Brown cites to

demonstrate the District Judge’s alleged conspiracy and bias — denying him leave to

amend or supplement his complaint, appointing him counsel, and managing discovery,

for instance — are examples of prototypical judicial decision making. And mere

dissatisfaction with those rulings does not warrant recusal. See Securacomm Consulting,

Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We have repeatedly stated

that a party’s displeasure with legal rulings does not form an adequate basis for

recusal.”). Brown also claims that the District Judge was hostile to him, remarking that

he was wasting valuable court resources during discovery proceedings. But even were


1
  He also purports to bring the petition pursuant to 28 U.S.C. § 144. But mandamus
relief is not available here under § 144, because Brown may still take an appeal from the
order denying recusal after final judgment is entered. See In re Sch. Asbestos Litig., 977
F.2d 764, 774-76 (3d Cir. 1992).
                                               2
this comment made in the most impatient of tones, it would not establish bias sufficient to

mandate recusal. See Liteky v. United States, 510 U.S. 540, 555-56 (1994) (“Not

establishing bias or partiality, however, are expressions of impatience, dissatisfaction,

annoyance, and even anger, that are within the bounds of what imperfect men and women

. . . sometimes display.).

       Brown also seems to suggest that the District Judge must recuse because she is a

defendant in one of his several active lawsuits against judges, lawyers, and corrections

officials. Again, it is well-established that such a situation does not independently

warrant recusal. See Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006); In re Taylor,

417 F.3d 649, 652-53 (7th Cir. 2005). Lastly, conclusory allegations of conspiracy make

up the balance of Brown’s petition, but recusal is not required on the basis of

“unsupported, irrational, or highly tenuous speculation.” In re United States, 666 F.2d
690, 694 (1st Cir. 1981).

       Because Brown has not shown that § 455 mandates the District Judge’s recusal, he

has failed to establish a clear and indisputable right to the mandamus relief he seeks. His

petition is denied.




                                              3